81 F.3d 168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce Allen LEE, Plaintiff-Appellant,v.Ron Van BOENING, et al., Defendants-Appellees.
No. 94-35909.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Bruce Allen Lee, a Washington state prisoner, appeals pro se the district court's denial as moot of his motion for a preliminary injunction in his 42 U.S.C. § 1983 action seeking declaratory and injunctive relief regarding prison officials' handling of his mail.   We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Lee sought a preliminary injunction prohibiting the defendants from delaying, opening, and destroying his grievance correspondence with government officials.   The district court denied the motion for preliminary injunction as moot on the basis that in another case, the district court had permanently enjoined the application of Department of Prisons Policies 450.100 and 590.500, and prohibited prison officials from reading prisoners' grievances to government agencies or officials, and from opening these grievances except in the presence of the prisoners.   See O'Keefe v. Murphy, No. CY-93-3122-AAM, unpublished order (E.D.Wash. June 2, 1994).


4
Lee contends the O'Keefe order did not moot his broader request for the district court to enjoin the defendants' delay and destruction of his mail, strict interpretation of mail rules, and setting of postal rates.   The district court did not abuse its discretion by refusing to grant such an injunction.  See Sports Form, Inc. v. United Press Int'l, 686 F.2d 750, 752-53 (9th Cir.1982) (standard for grant of preliminary injunction).


5
Because O'Keefe disposes of most of Lee's claims, we also reject Lee's contention that the district court abused its discretion by staying this action pending the appeal in O'Keefe.   See MacKillop v. Lowe's Market, Inc., 58 F.3d 1441, 1446 (9th Cir.1995), cert. denied, 64 U.S.L.W. 3557 (U.S. Feb. 20, 1996) (No. 95-854).


6
Finally, we reject Lee's contentions that the district court erred by permitting a magistrate judge to submit a report and recommendation on his motion for preliminary injunction and by denying his request for a particular judge to decide his case.   See 28 U.S.C. § 636(b)(1)(B).


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3